Case 20-02191-CMB           Doc 1    Filed 11/19/20 Entered 11/19/20 17:22:40          Desc Main
                                    Document      Page 1 of 20



                        IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:

 ROBERT HALPIN,

          Reputed Debtor.                          Case No. 18-22057-CMB

 ____________________________________              Chapter 7

 A.G. CULLEN CONSTRUCTION, INC.,

          Plaintiff,                               Adv. Pro. No. ______________________
                         vs.

 ROBERT HALPIN,

          Defendant.




             COMPLAINT (1) OBJECTING TO GENERAL DISCHARGE AND
             (2) FOR DETERMINATION OF DISCHARGABILITY OF DEBT


       A.G. Cullen Construction, Inc., by and through their counsel, for their complaint against

Robert Halpin alleges as follows:

                                        JURSIDICTION



            1. Plaintiff A.G. Cullen Construction, Inc., (” Cullen”) filed a Chapter 7 Involuntary

   Petition of the U.S. Bankruptcy Code 11 U.S.C. §303 against Robert Halpin (“Debtor”) on

   May 22, 2018.

            2. Debtor filed a Motion to Dismiss the Involuntary Chapter 7 Petition on July 5, 2018.

            3. Plaintiff filed an Objection to the Reputed Debtor’s Motion to Dismiss the

   Involuntary Chapter §7 Petition on July 23, 2018.



                                            Page 1 of 20
Case 20-02191-CMB         Doc 1    Filed 11/19/20 Entered 11/19/20 17:22:40          Desc Main
                                  Document      Page 2 of 20



          4. By Order of Court dated July 7, 2020, the Reputed Debtor’s Motion for Involuntary

   Petition filed by Robert Halpin at 18-22057-CMB was withdrawn.

          5. On July 28, 2020 the Honorable Judge Carlota Bohm, on consideration of the

   petition filed on May 21, 2018, against Defendant, granted an order for relief under chapter 7

   of title 11 of the United States Code.

          6. Under said July 7, 2020 Order, A.G Cullen reserved the right to challenge the

   dischargeabilty of Robert Halpin’s debt to Cullen, and Robert Halpin agreed to appear at a

   Chapter 7 Trustee’s 341 meeting.

          7. This is an adversary proceeding in which the plaintiff-creditor is objecting to

   Debtor’s discharge under Bankruptcy code §§ 727 (a)(2)(A), 727 (a)(2)(B), 727 (a)(3) and

   727(a)(4)(A) and is seeking determination as to dischargability of the debt owed by the Debtor

   to Plaintiff under Bankruptcy Code §§ 523(a)(2)(A) and 523 (a)(4).

          8. The Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C §

   1334 and Bankruptcy Code §§ 523 and 727.

          9. This case is a core proceeding pursuant to 28 U.S.C § 157(b)(2)(I) and 157(b)(2)J).

                                            PARTIES

          10. Plaintiff is a business corporation organized under the laws of the State of

   Pennsylvania, is authorized to do business in the State of Pennsylvania, and maintains its

   principal office at 18 1st Street, Pittsburgh, Pa 15215.

          11. Plaintiff is a judgment creditor of the Debtor.

          12. Defendant is the debtor in the above captioned case and it is believed that he now

   resides at 1400 Main Street, Canonsburg, Pa 15317.




                                            Page 2 of 20
Case 20-02191-CMB         Doc 1     Filed 11/19/20 Entered 11/19/20 17:22:40             Desc Main
                                   Document      Page 3 of 20



                                  FACTUAL BACKGROUND

           13. As stated, A.G. Cullen Construction, Inc. (“Cullen”) is a business operating in the

   Commonwealth of Pennsylvania and a major creditor in the Debtor’s bankruptcy case.

           14. There is also one additional case related to the Debtor’s bankruptcy case:

               Westgate Ventures, LLC ("Westgate") filed a voluntary petition for relief under
               Chapter 7 of the Bankruptcy Code, in the United States Bankruptcy Court for the
               Western District of Pennsylvania (the "Bankruptcy Court") Bank. No.# 12-20111-
               CMB.

                               GENESIS OF CLAIM AND DEBT

           15. Cullen’s claim in that case arises out of the failure of Debtor, Robert Halpin, using

   Westgate Ventures, LLC (“Westgate”) as his alter ego, to meet his obligations under a certain

   subcontract for a project in Illinois.

           16. Westgate contracted with Cullen, as a subcontractor, for a project in Illinois. Halpin

   was paid as a general contractor but never paid Cullen, as a subcontractor.

           17. Debtor was, along with his wife, Lori Halpin, a principal owner of Westgate from

   its creation.

           18. Defendant Westgate Ventures, LLC, hired plaintiff A.G. Cullen Construction, Inc.,

   to build a warehouse and distribution facility in Big Beaver, Pennsylvania. (Westgate was

   primarily owned by defendant Burnham Partners, LLC, which, in turn, was owned by

   defendant Robert Halpin.)

           19. When the project neared completion, Westgate stopped paying Cullen.

           20. In June of 2005, Cullen filed a demand for arbitration. A hearing took place in July

   2007, and on September 7, 2007, the arbitrator entered an award in favor of Cullen and against

   Westgate. The award included $360,790.38 in unpaid contract work, $9,284.71 for extra work,

   $37,021.15 in attorney fees, $3,000 in arbitration costs, and $89,990.13 for interest and



                                            Page 3 of 20
Case 20-02191-CMB        Doc 1    Filed 11/19/20 Entered 11/19/20 17:22:40            Desc Main
                                 Document      Page 4 of 20



   penalties under the Pennsylvania Contractor and Subcontractor Payment Act (73 Pa. Cons.

   Stat. Ann. § 501 et seq. (West2008)). The arbitrator deducted $45,000 for liquidated damages

   and $3,680 for unperformed work under the contract, for a total award of $448,406.87.

          21. On April 5, 2007, three months before the July 2007 arbitration hearing, Westgate

   sold the warehouse facility for $3.2 million. After the sale, Westgate engaged in no further

   business and Halpin began to wind up Westgate and liquidate its assets. From the proceeds of

   the sale Halpin paid $2,513,984.01 to S&T Bank, a secured creditor. With the remaining

   $686,015.99, Halpin disbursed to Northern Trust $120,000, the remaining balance on the

   $175,000 loan the Halpins made to Westgate; paid Burnham’s development fee of $400,000,

   which was later transferred to Halpin; and gave an additional $70,000 to himself and his wife.

   Westgate was left with a remaining balance of $27,530.44, which Halpin transferred to himself

   on July 15, 2007, leaving Westgate with a zero balance in its operating account. Thus, when

   the Pennsylvania court entered the $457,416.37 judgment in favor of Cullen, Westgate had no

   remaining assets with which to pay the judgment.

          22. On November 24, 2008, Cullen filed a complaint against defendants in the circuit

   court of Cook County to recover the amount owed by Westgate on the Pennsylvania judgment.

   Cullen’s third amended, six-count complaint filed on December 5, 2011, alleged breach of

   fiduciary duty (count I), breach of section 18-804 of the Delaware Limited Liability Company

   Act (Del. Code Ann. tit. 6, § 18-804 (West 2008)) (count II), and violation of the Pennsylvania

   Contractor and Subcontractor Payment Act (73 Pa. Cons. Stat. Ann. § 501 et seq. (West 2008))

   (count III), fraudulent conveyance against Westgate, Burnham, and the Halpins (count V), and

   against Westgate and the Halpins (count VI). Cullen also sought to pierce Westgate’s corporate

   veil to hold Burnham and the Halpins jointly and severally liable.




                                           Page 4 of 20
Case 20-02191-CMB         Doc 1    Filed 11/19/20 Entered 11/19/20 17:22:40              Desc Main
                                  Document      Page 5 of 20



          23. During discovery, Cullen requested numerous documents, including Westgate’s

   books, minutes, and records regarding corporate formalities, business activities, and debt. The

   Halpins failed to turn over many requested documents, claiming not to know what happened

   to them but suggesting that documents kept in their home were lost when they moved in 2007

   and 2009.

          24. While the case was pending, Westgate filed for bankruptcy in the United States

   District Court for the Western District of Pennsylvania. All claims against Westgate were

   stayed and, thus, only the claims against the other three defendants were litigated at trial.

          25. After a bench trial, the circuit court entered judgment in defendants’ favor on all

   counts and dismissed the complaint.

          26. Cullen appealed the circuit court’s decision contending: (i) the trial court abused its

   discretion by refusing its request for an adverse inference when defendants failed to produce

   numerous corporate records they claimed had been lost; (ii) defendants violated section 5 of

   the Uniform Fraudulent Transfer Act (UFTA or Act) (740 ILCS 160/5 (West 2012)) by

   liquidating all of Westgate’s assets before the arbitration hearing; (iii) defendants violated

   section 18-804 of the Delaware Limited Liability Company Act (Del. Code Ann. tit. 6, § 18-

   804 (West 2008)) by fraudulently preferring one unsecured creditor over the other; (iv) the

   trial court erred in refusing to pierce the corporate veil to hold Halpin personally liable or the

   money Westgate owes to Cullen; and (v) defendants owed Cullen a fiduciary duty once

   Westgate became insolvent.

          27. On March 11, 2015, the Illinois Appellate Court, First District, Third Division

   (“Illinois Appellate Court”) reversed the lower Court’s decision finding that Defendants

   violated the UFTA when, in winding down Westgate, they disbursed all of the company’s




                                            Page 5 of 20
Case 20-02191-CMB         Doc 1     Filed 11/19/20 Entered 11/19/20 17:22:40               Desc Main
                                   Document      Page 6 of 20



   assets to themselves and other unsecured creditors when they knew about their potential

   liability to Cullen on its arbitration claim. The Illinois Appellate Court held, inter alia, that:

               a) Robert Halpin "fraudulently conveyed Westgate's funds to insiders, namely

                  [Debtor] Burnham [Partners, LLC], himself, and his wife [i . e., LoriHalpin].

               b) Defendants, Halpins, violated the UFTA when, in winding down Westgate,

                  they disbursed all of the company’s assets to themselves and other unsecured

                  creditors when they knew about their potential liability to Cullen on its

                  arbitration claim.

               c) Westgate did not receive reasonably equivalent value for the transfer of

                  $400,000.

               d) Westgate, through its transfers to Burnham, concealed its assets from Cullen

                  and became insolvent after the transfers, all of which occurred just 2 months

                  before the arbitration award was entered and 10 months after Cullen’s demand

                  for arbitration. Thus, 9 of the 11 “badges of fraud” weighed in favor of a

                  presumption of fraud.

               e) Westgate’s transfers of all of its assets to Burnham and then to the Halpins

                  shortly before a judgment was entered against Westgate did impair the rights

                  of Cullen and were fraudulent in violation of section 5 of the UFTA.

               f) Halpin owed a fiduciary duty to Cullen as a creditor. In making this decision,

                  the Illinois Court stated as follows at paragraph 46 of its decision:

                  “Lastly, Cullen argues the trial court erred in finding that Robert Halpin did not
                  owe it a fiduciary duty. We agree with Cullen–the corporate veil should have
                  been pierced and Burnham and Westgate are the same entity. Once Westgate
                  became insolvent, Halpin, as the manager of Burnham, owed a fiduciary duty
                  to Cullen as a creditor of Westgate to manage its assets properly and in the best
                  interest of creditors. See Paul H. Schwendener, Inc. v. Jupiter Electric Co., 358



                                             Page 6 of 20
Case 20-02191-CMB        Doc 1    Filed 11/19/20 Entered 11/19/20 17:22:40               Desc Main
                                 Document      Page 7 of 20



                 Ill. App. 3d 65, 75 (2005) (“[O]nce a corporation becomes insolvent, the
                 fiduciary duty of an officer is extended to the creditors of the corporation.
                 [Citations.] The fiduciary duty arises because, from the moment a corporation
                 becomes insolvent, its assets are deemed to be held in trust for the benefit of its
                 creditors. [Citation.]”). Halpin breached that duty by making fraudulent, insider
                 disbursements to Burnham, himself, and his wife, that left Westgate with no
                 assets to pay the amount owed to Cullen on the contract.”

                 A copy of the Illinois Appellate Court Opinion is attached as Exhibit “A.”

          28. Based upon their findings, the Illinois Appellate Court pierced Westgate's corporate

   veil and held that the Reputed Debtors were the alter egos of Westgate, stating as follow:

              “Defendants contend there is no basis for piercing the corporate veil because
              Westgate kept separate records, was properly funded, and did not have funds that
              were commingled with the funds of Halpin or Burnham. But, as the trial court
              recognized, if “a fraudulent conveyance had occurred, then there would be a strong
              presumption for piercing the corporate veil.” In addressing this issue, the trial court
              found that Cullen “failed to adduce undisputed evidence showing that fraud has
              been [perpetrated] by the individual [d]efendants.” We disagree. As already
              discussed, Halpin fraudulently conveyed Westgate’s funds to insiders, namely
              Burnham, himself, and his wife. Accordingly, the trial court erred in entering
              judgment in favor of defendants on Cullen’s claim to pierce the corporate veil”.

          29. The Appellate Court disagreed with the lower court’s finding that Burnham was

   entitled to a $400,000 development fee before paying Cullen or that the other transfers were

   made in good faith in the absence of documentary evidence to support that finding.

          30. The Appellate Court concluded that under section 8 of the UFTA, a creditor in a

   case of fraudulent transfer may obtain “avoidance of the transfer or obligation to the extent

   necessary to satisfy” its claim. 740 ILCS 160/8 (West 2012). Accordingly, the Appellate Court

   remanded to the trial court to permit Cullen to satisfy its Pennsylvania judgment.

          31. Following the Appellate Court' s Opinion, on or about May 23, 2016, A.G. Cullen

   obtained a judgment from the Circuit Court of Cook County, Illinois, against the Reputed

   Debtors in the amount of not less than $690,410.03, plus accruing interest (the

   "Burnham/Halpin Judgment").



                                            Page 7 of 20
Case 20-02191-CMB           Doc 1    Filed 11/19/20 Entered 11/19/20 17:22:40              Desc Main
                                    Document      Page 8 of 20



           32. The Burnham/Halpin Judgment is accruing interest "at the rate of $75.19 per day

   from May 23, 2016 until [it] is satisfied in full". As of the mediation date, March 29, 2019,

   1,040 days will have passed since the Burnham/Halpin Judgment was entered on May 23,

   2016.

           33. Having obtained the final and non-appealable Burnham/Halpin Judgment, on

   February 27, 2017, the Bankruptcy Court authorized A.G. Cullen, on behalf of the Chapter 7

   Trustee of Westgate's Bankruptcy Estate, to "commence appropriate proceedings related to the

   [Burnham/Halpin Judgment] whether by motion, or otherwise, immediately upon the date of

   entry of this Order, including, but not limited to, the full pursuit of asset discovery in Illinois

   and all other actions required to collect or otherwise transfer the assets of non-debtor

   defendants Burnham Partners, LLC, Robert Halpin, and Lori Halpin to the Bankruptcy Estate

   of Westgate Ventures, LLC pending further approval by [the Bankruptcy] Court as to the

   distribution of said assets collected[.]" See Case No. 12-20111, D.I. 53, at pp. 1-2.

           34. Despite A.G. Cullen's significant cost and efforts to investigate and collect assets

   of the Reputed Debtors for the benefit of Westgate 's Bankruptcy Estate (and at the direction

   and authorization of the Bankruptcy Court), the Reputed Debtors have succeeded thus far in

   frustrating those efforts. Not one penny of the final and non-appealable Burnham/Halpin

   Judgment has been paid to date although the Reputed Debtors contend that they are paying

   their other creditors.

           35. Litigation between the parties continued more than eight (8) years and cost

   hundreds of thousands of dollars in legal fees.

           36. On May 21, 2018 (the "Petition Date"), A.G. Cullen filed an involuntary

   Chapter 7 petition (together, the "Petitions") for relief against Robert Halpin and Lori




                                            Page 8 of 20
Case 20-02191-CMB         Doc 1    Filed 11/19/20 Entered 11/19/20 17:22:40            Desc Main
                                  Document      Page 9 of 20



   Halpin in order "to collect or otherwise transfer the assets of non-debtor defendants

   Burnham Partners, LLC, Robert Halpin, and Lori Halpin to the Bankruptcy Estate of

   Westgate Ventures, LLC pending further approval by [the Bankruptcy] Court as to the

   distribution of said assets collected" as Petitioner is authorized by the Bankruptcy Court

   to do.

            37. On July 5, 2018, the Reputed Debtors filed the Motion to Dismiss Involuntary

   Chapter 7 Petition Pursuant to Bankruptcy Rule IOI I and for Judgment Against the

   Respondents Pursuant to 11 USC[§] 303 [Case No. 18-22057, D.I. 11; Case No. 18-

   22059, D.I. 12] (collectively, the "Motions to Dismiss").

            38. Subsequent to filing the Motions to Dismiss, the parties engaged in written

   discovery and depositions.

            39. During said litigation, Debtor concealed assets and failed to participate fairly in

   asset discovery.

            40. During and after said litigation, Debtor had even gone so far as to threatening

   Cullen’s Co-Counsel, Richard Kalson, with violence repeatedly.



                               BLUE ISLAND PARTNERS, LLC


            41. Debtor is now using Blue Island Partners, LLC (“Blue Island”) purportedly owned

   by his son, in the same way that he used Westgate, in this case, to hide assets and to deceive

   the Bankruptcy Court.

            42. Pursuant to the Involuntary Chapter 7 case, Cullen served a third-party

   subpoena on Blue Island Partners, LLC and took Debtor’s deposition in which he was

   asked questions regarding his relationship with Blue Island. A copy of the Deposition



                                            Page 9 of 20
Case 20-02191-CMB         Doc 1    Filed 11/19/20 Entered 11/19/20 17:22:40              Desc Main
                                  Document     Page 10 of 20



   is attached hereto as Exhibit “B,” with the pertinent testimony highlighted.

   Additionally, attached as Exhibit “C” is a spreadsheet created by the Plaintiff to

   outline the testimony germane to the issues set forth in this Complaint.

           43. In the deposition, Debtor falsely contended that he has no formal position with Blue

   Island even though he admits to the following facts:

               a) Debtor admits that he freely tenders cards to prospective clients indicating

                  himself as Blue Island’s “Executive Director”.

               b) On December 11, 2017, Debtor appeared before the Canonsburg

                  Borough Council at their monthly meeting representing himself as the

                  developer of the Blue Island’s project in Carnegie. Nowhere was his

                  son mentioned.

               c) Debtor freely admits in a deposition that Blue Island pays most, if not all,

                  of his bills for the services of him to rendering his advice.

               d) Debtor admits that his son has no formal experience in the business and that

                  his son is relying solely on Debtor’s 22 years of experience and history.

           44. Debtor actually provided bills that were paid by Blue Island which included

   payment for his apartment and payment on a car.

           45. Debtor attempts to hide the fact that he is receiving compensation for his services

   from Blue Island by stating that he is only doing his son a favor. This is an overt lie.

           46. In addition to receiving compensation for his services, it is believed that Debtor is,

   at a minimum, a part owner of Blue Island, whereby he will eventually reap some of the profits

   and that this is income fraud, and his fraudulent filings are only part of the continual fraudulent

   activity.




                                            Page 10 of 20
Case 20-02191-CMB         Doc 1     Filed 11/19/20 Entered 11/19/20 17:22:40             Desc Main
                                   Document     Page 11 of 20



          47. It is Plaintiff’s understanding and belief that any net profit from the present project,

   although may be held in his son’s name, will be used to pay debtor’s future bills as a form of

   remuneration for the services he is performing for Blue Island.

          48. Debtor continues his fraud and does so in his most recent filing with the Court,

   specifically on Official Form 106I regarding his income, where he overtly and intentionally

   states that he is not employed, lists monthly gross wages as $0, lists monthly “other income”

   at $2,000 (his social security, thus omitting any income from Blue Island), omits the

   compensation (payment of rent, American Express card, utilities and car) he receives from

   Blue Island – even though he admits to receiving this compensation in the deposition.

          49. On Official form 106A/B at paragraph 19, Debtor does not list his silent ownership

   in Blue Island.

          50. In continuance of this fraud, Debtor provided false testimony to the Trustee in the

   Meeting of Creditors 341a meeting by stating that he was not receiving compensation from

   Blue Island for his services.

          51. Debtor has also failed to include compensation from his father’s trust that he

   receives on an annual basis.

          52. It is believed that Debtor has grossly underreported his social security payments in

   this form as well.

          53. Correspondingly, by not including the Blue Island income, Debtor’s statement of

   income in Official Form 107, for calendar year 2018, is false because of the omission of the

   income from Blue Island.




                                           Page 11 of 20
Case 20-02191-CMB         Doc 1    Filed 11/19/20 Entered 11/19/20 17:22:40                Desc Main
                                  Document     Page 12 of 20



   COUNT I - NON-DISCHARGEABILITY OF PLAINTIFF'S JUDGMENT UNDER
              SECTION 523(a)(2)(A) OF THE BANKRUPTCY CODE

          54. Plaintiff repeats and re-alleges the allegations set forth in foregoing paragraphs of

   this Complaint as if set forth at length herein.

          55. Bankruptcy Code § 523(a)(2)(A) provides, in relevant part, that:

                  (a) A discharge under section 727, 1141, 1228(a), 1228(b) or 1328(b) of this

                  title does not discharge an individual debtor from any debt--

                  (2) for money, property, services, or an extension, renewal, or refinancing of

                  credit, to the extent obtained by --

                  (A) false pretenses, a false representation or actual fraud, other than a

                  statement respecting the debtor's or an insider's financial condition.

          56. All or part of the debt owed to plaintiff, as evidenced by the Judgment entered

   against the Debtor, is non-dischargeable as it is a debt for money, property, services, or an

   extension, renewal, or refinancing of credit, that was obtained by false pretenses, a false

   representation, or actual fraud within the meaning of Bankruptcy Code § § 523(a)(2)(A).

          57. It has already been determined by the Illinois Appellate court, Halpin, while

   winding down Westgate, accepted the money for the project under the false pretense that it

   would be disbursed to Cullen, but instead disbursed all of the Company’s assets to themselves

   when they knew about the potential to Cullen pursuant to the arbitration claim.

          58. Further, the Illinois Appellate Court further determined, with a complete analysis

   relating to the “badges of fraud”, that Halpin committed actual fraud as stated in in its opinion

   (See Exhibit #A) and as summarized in paragraphs 27(a) through (f) above.

          59. With false pretense, Halpin represented through his actions, that Westgate would

   act as a viable corporate business, that would disburse funds in strict accordance with the



                                            Page 12 of 20
Case 20-02191-CMB          Doc 1        Filed 11/19/20 Entered 11/19/20 17:22:40         Desc Main
                                       Document     Page 13 of 20



   contract between Westgate and Cullen, when in fact, Halpin had no intention, at any relevant

   time, of paying Cullen the last payment owed to Cullen but instead, as was determined by the

   Illinois Appellate Court, Halpin deceitfully took the monies, using Westgate as the alter ego

   of Halpin and his wife, and paid to them for their own benefit.

           60. Plaintiff submits that the Debtor’s actions alleged hereinabove, obtained services

   from Cullen under false pretenses, false representations, or actual fraud, as set forth more fully

   in the Illinois Appellate Court decision, which constitutes a violation of Bankruptcy Code §

   523(a)(2)(A) and establishes grounds for denial of discharge.


       WHEREFORE, for the foregoing reasons, Plaintiff prays this Honorable Court enter an

order that the debt reflected in the Judgment entered in favor of Plaintiff against the Debtor on

November 9, 2005 is non-dischargeable pursuant to Bankruptcy Code § 523(a)(2)(A), and that

Plaintiff shall have such other and further relief as is just, including reasonable costs, attorneys’

fees, and expenses.


   COUNT II -- NON-DISCHARGEABILITY OF PLAINTIFF'S JUDGMENT UNDER
                SECTION 523(a)(4) OF THE BANKRUPTCY CODE

           61. Plaintiff repeats and re-alleges the allegations set forth in the foregoing paragraphs

   of this Complaint as if set forth at length herein.

           62. Bankruptcy Code § 523(a)(4) provides, in relevant part, that:

                  (a) A discharge under section 727, 1141, 1228(a), 1228(b) or 1328(b) of this

                  title does not discharge an individual debtor from any debt—…

                  (4) for fraud or defalcation while acting in a fiduciary capacity, embezzlement,

                  or larceny . . . .




                                               Page 13 of 20
Case 20-02191-CMB         Doc 1    Filed 11/19/20 Entered 11/19/20 17:22:40             Desc Main
                                  Document     Page 14 of 20



            63. All or part of the debt owed to plaintiff, as evidenced by the Judgment entered

   against the Debtor, is non-dischargeable as it is a debt for fraud or defalcation while acting in

   a fiduciary capacity, embezzlement, or larceny within the meaning of Bankruptcy Code §

   523(a)(6).

            64. As stated by the Illinois Appellate Court, and as repeated in paragraph 27(f) above,

   “the corporate veil should have been pierced and Burnham and Westgate are the same entity.

   Once Westgate became insolvent, Halpin, as the manager of Burnham, owed a fiduciary duty

   to Cullen as a creditor of Westgate to manage its assets properly and in the best interest of

   creditors. See Paul H. Schwendener, Inc. v. Jupiter Electric Co., 358 Ill. App. 3d 65, 75 (2005)

   (“[O]nce a corporation becomes insolvent, the fiduciary duty of an officer is extended to the

   creditors of the corporation. [Citations.] The fiduciary duty arises because, from the moment a

   corporation becomes insolvent, its assets are deemed to be held in trust for the benefit of its

   creditors. [Citation.]”). Halpin breached that duty by making fraudulent, insider disbursements

   to Burnham, himself, and his wife, that left Westgate with no assets to pay the amount owed

   to Cullen on the contract.”

            65. Plaintiff’s obligation to provide Waiver of Liens before last payment would have

   created a fiduciary relationship which was breached.

            66. Pursuant to 770 ILCS 60/21.02, a construction trust existed as mechanic lien

   waivers, to the best of Plaintiff’s knowledge, were required by the contract and Halpin

   breached the fiduciary duty associated with said trust. See Sec. 21.02. Construction Trust

   Funds.

                  (a) Money held in trust; trustees. Any owner, contractor, subcontractor, or

                  supplier of any tier who requests or requires the execution and delivery of a




                                            Page 14 of 20
Case 20-02191-CMB          Doc 1    Filed 11/19/20 Entered 11/19/20 17:22:40              Desc Main
                                   Document     Page 15 of 20



                   waiver of mechanics lien by any person who furnishes labor, services,

                   material, fixtures, apparatus or machinery, forms or form work for the

                   improvement of a lot or a tract of land in exchange for payment or the promise

                   of payment, shall hold in trust the sums received by such person as the result of

                   the waiver of mechanics lien, as trustee for the person who furnished the labor,

                   services, material, fixtures, apparatus or machinery, forms or form work or the

                   person otherwise entitled to payment in exchange for such waiver.

            67. Plaintiff submits that the Debtor’s actions alleged hereinabove, namely fraud or

   defalcation while acting in a fiduciary capacity, as set forth more fully in the Illinois Appellate

   Court decision, constitutes a violation of Bankruptcy Code § 523(a)(4) and establishes grounds

   for denial of discharge.


       WHEREFORE, for the foregoing reasons, Plaintiff prays this Honorable Court enter an

order that the debt reflected in the Judgment entered in favor of Plaintiff against the Debtor on

November 9, 2005 is non-dischargeable pursuant to Bankruptcy Code § 523(a)(4) and that Plaintiff

shall have such other and further relief as is just, including reasonable costs, attorneys’ fees, and

expenses.

      COUNT III -- OBJECTION TO DEBTOR'S DISCHARGE UNDER SECTION
       727(a)(2)(A) and SECTION 727(a)(2)(B) OF THE BANKRUPTCY CODE


            68. Plaintiff repeats and re-alleges the allegations set forth in the foregoing paragraphs

   of this Complaint as if set forth at length herein.

            69. Bankruptcy Code § § 727(a)(2)(A) and 727(a)(2)(B) provides that:

                   (a)The court shall grant the debtor a discharge, unless—

                   …



                                             Page 15 of 20
Case 20-02191-CMB          Doc 1    Filed 11/19/20 Entered 11/19/20 17:22:40                   Desc Main
                                   Document     Page 16 of 20



                   (2) the debtor, with intent to hinder, delay, or defraud a creditor or an officer of

                   the estate charged with custody of property under this title, has transferred,

                   removed, destroyed, mutilated, or concealed, or has permitted to be transferred,

                   removed, destroyed, mutilated, or concealed—

                   (A) property of the debtor, within one year before the date of the filing of the

                   petition; or

                   (B) property of the estate, after the date of the filing of the petition;

           70. Pursuant to § 727(a)(2)(A) and § 727(a)(2)(B), the Debtor should not be granted a

   discharge as the Debtor, with the intent to hinder delay or defraud Cullen, has attempted to

   conceal property of the debtor by hiding income and property that he has received from Blue

   Island within one year before the filing of this Chapter 7 petition and continues to conceal

   income and property he has received from Blue Island since the petition was filed. (See ¶¶’s

   41-53 above).

           71. By virtue of the foregoing, the Debtor's discharge should be denied under

   Bankruptcy Code § 727(a)(2)(A) and § 727(a)(2)(B).


       WHEREFORE, for the foregoing reasons, Plaintiff prays this Honorable Court deny debtor

discharge of the debt reflected in the Judgment entered in favor of Plaintiff against the Debtor on

November 9, 2005 pursuant to Bankruptcy Code § 727(a)(2)(A) and § 727(a)(2)(B) and that

Plaintiff shall have such other and further relief as is just, including reasonable costs, attorneys’

fees, and expenses.




                                              Page 16 of 20
Case 20-02191-CMB         Doc 1    Filed 11/19/20 Entered 11/19/20 17:22:40             Desc Main
                                  Document     Page 17 of 20



 COUNT IV -- OBJECTION TO DEBTOR'S DISCHARGE UNDER SECTION 727(a)(3)
                      OF THE BANKRUPTCY CODE


           72. Plaintiff repeats and re-alleges the allegations set forth in paragraphs 1 through 68

   of this Complaint as if set forth at length herein.

           73. Bankruptcy Code § § 727(a)(3) provides that:

                  (a)The court shall grant the debtor a discharge, unless ...

                  (3) the debtor has concealed, destroyed, mutilated, falsified, or failed to keep

                  or preserve any recorded information, including books, documents, records,

                  and papers, from which the debtor's financial condition or business

                  transactions might be ascertained, unless such act or failure to act was justified

                  under all of the circumstances of the case;

           74. The Debtor, in his operation of Westgate, operated the business as his alter ego,

   seeking to shield himself from personal liability while at the same time using funds of these

   businesses for personal purposes.

           75. The Debtor, in his operation of Westgate, concealed, destroyed, mutilated, falsified,

   or failed to keep or preserve any recorded information, including books, documents, records,

   and papers, from which the Debtor's financial condition or business transactions might be

   ascertained. (See ¶ 23 above and ¶’s 10 and 12-18 of the Illinois Appellate Court Decision-

   Exhibit #A).

           76. By virtue of the foregoing, the Debtor's discharge should be denied under

   Bankruptcy Code §727(a)(3).


       WHEREFORE, for the foregoing reasons, Plaintiff prays this Honorable Court deny

Debtor discharge of the debt reflected in the Judgment entered in favor of Plaintiff against the



                                            Page 17 of 20
Case 20-02191-CMB          Doc 1    Filed 11/19/20 Entered 11/19/20 17:22:40              Desc Main
                                   Document     Page 18 of 20



Debtor on November 9, 2005 pursuant to Bankruptcy Code § 727(a)(3) and that Plaintiff shall

have such other and further relief as is just, including reasonable costs, attorneys’ fees, and

expenses.


COUNT V -- OBJECTION TO DEBTOR'S DISCHARGE UNDER SECTION 727(a)(4)(A)
                      OF THE BANKRUPTCY CODE

            77. Plaintiff repeats and re-alleges the allegations set forth in the foregoing paragraphs

   of this Complaint as if set forth at length herein.

            78. Bankruptcy Code § 727(a)(4)(A) provides that:

                   (a) The court shall grant the debtor a discharge, unless ---

                   (4) the debtor knowingly and fraudulently, in or in connection with the case --

                   (A) made a false oath or account.

            79. The debtor knowingly and fraudulently, in or in connection with the

   case, made a false oath or account, in that he represented in his most recent filing with the

   Court, specifically on Official Form 1061 (regarding his income) where he overtly and

   intentionally omits the compensation (payment of rent, American Express card, utilities and

   car) he received from Blue Island even though he admits to receiving this compensation in the

   previous deposition.

            80. The Debtor knowingly and fraudulently, in or in connection with the

   case, made a false oath or account under oath in a deposition, in that he represented in a

   deposition that he was not presently employed and he overtly and intentionally omits that the

   compensation (payment of rent, American Express card, utilities and car) he received from

   Blue Island is income for services rendered.




                                             Page 18 of 20
Case 20-02191-CMB         Doc 1    Filed 11/19/20 Entered 11/19/20 17:22:40              Desc Main
                                  Document     Page 19 of 20



            81. In his Statement of Financial Affairs attached to his Petition he omits any mention

   of employment with Blue Island and grossly under states his yearly income for the last three

   years.

            82. The debtor knowingly and fraudulently, in or in connection with the case, made a

   false oath or account, in that he failed in the Statement of Financial Affairs attached to his

   Petition to provide required information about the nature, names, taxpayer identification

   numbers, locations, and beginning and end dates of all businesses in which the Debtor was an

   officer, director, partner or managing executive of a corporation, partner in a partnership, sole

   proprietor, or was self- employed in a trade, profession or other activity either full or part-time

   within six years immediately preceding the commencement of the case.

            83. Debtor attempts to hide the fact that he is receiving compensation for his services

   from Blue Island by stating that he is only doing his son a favor. This is an overt lie.

            84. Debtor has also failed to include compensation from his father’s trust that he

   receives on an annual basis in his recent Court filings regarding his finances.

            85. It is believed that Debtor has grossly underreported his social security payments in

   this form as well.

            86. Correspondingly, by not including the Blue Island income, Debtor’s statement of

   income in Official Form 107 for calendar year 2018, is false because of the omission of the

   income from Blue Island and trust.

            87. By virtue of the Debtor's false representations and omissions, and the oath he took

   concerning the veracity of his submissions, the Debtor's discharge should be denied under

   Bankruptcy Code § 727(a)(4)(A).




                                            Page 19 of 20
Case 20-02191-CMB        Doc 1    Filed 11/19/20 Entered 11/19/20 17:22:40             Desc Main
                                 Document     Page 20 of 20



       WHEREFORE, for the foregoing reasons, Plaintiff prays this Honorable Court deny

Debtor discharge of the debt reflected in the Judgment entered in favor of Plaintiff against the

Debtor on November 9, 2005 pursuant to Bankruptcy Code § 727(a)(4)(A) and that Plaintiff shall

have such other and further relief as is just, including reasonable costs, attorneys’ fees, and

expenses.

       Plaintiff reserves the right to amend this Complaint.

       JURY TRIAL DEMANDED


                                             Respectfully submitted,

                                             By: /s/ Gusty A.E. Sunseri
                                             Gusty Sunseri, Esquire
                                             Gusty A. E. Sunseri & Associates, P. C.
                                             1290 Freeport Road
                                             Pittsburgh, PA 15234
                                             Telephone (412) 968-0210
                                             Fax (412) 968-0254
                                             Gusty-sunseri@verizon.net

                                             Counsel for Plaintiff
                                             A.G. CULLEN CONSTRUCTION, INC.

Dated: November 19, 2020




                                           Page 20 of 20
